Citation Nr: 0012781	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-16 832A	)	DATE
	)
	)                  

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.  

2.  Entitlement to an increased rating for nephrolithiasis, 
currently evaluated as 30 percent disabling.  

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1940 to February 
1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's 70 percent rating for schizophrenia is 
protected and, as to rating criteria in effect prior to 
November 7, 1996, is not manifested by active psychotic 
manifestations and does not produce total social and 
industrial inadaptability.  

2.  As to rating criteria in effect since November 7, 1996, 
the service-connected schizophrenia is not manifested by 
hallucinations, delusions, or gross impairment of thought 
processes.  

3.  The veteran's service-connected nephrolithiasis is 
protected and, as to rating criteria in effect prior to 
February 17, 1994, the 30 percent rating was the highest 
schedular rating assignable.  

4.  As to rating criteria in effect since February 17, 1994, 
the service-connected nephrolithiasis is not manifested by 
elevated blood pressure ratings, constant albuminuria with 
edema, or decreased kidney function.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 70 percent for schizophrenia 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 	38 
C.F.R. §§ 	3.321(b)(1), 4.2, 4.7, 4.21, and 4.129, 4.130, 
Diagnostic Code 9204, in effect prior to November 7, 1996; 
and 38 C.F.R. § 4.126(a), Diagnostic Code 9204, in effect 
since November 7, 1996.  

2.  An evaluation in excess of 30 percent for nephrolithiasis 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 	38 
C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, and Diagnostic Codes 
7508 and 7509, in effect prior to and after February 17, 
1994.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes a 30 percent rating assigned for 
nephrolithiasis and a 70 percent rating, or higher, for 
schizophrenia have been in effect for more than 20 years and, 
thus, under 38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. 
§ 3.951(b) (1999) those ratings are protected and may not be 
reduced.  Also, during this appeal a November 1999 rating 
action granted a total rating based on individual 
unemployability due to service-connected disabilities and 
granted entitlement to eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

When, as here, there is an alleged increase in disability, an 
increased rating claim is well grounded and VA thus has a 
duty to assist in developing relevant facts.  See 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No evidentiary or procedural 
development has been requested nor is any need for such 
development apparent to the Board.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  

Background

VA outpatient treatment (VAOPT) records of 1990 to 1992 
reflect that all of the veteran's diastolic blood pressure 
readings were 80 or below and all systolic readings were 140 
or below.  In November 1990 the veteran had multiple physical 
complaints and also complained of depression.  He had good 
personal hygiene and was cooperative, although not 
spontaneous.  His answers were coherent and relevant but at 
times illogical.  He had poor tolerance of people and noises.  
He was suspicious.  He complained of difficulty urinating and 
reported having urinary urgency and dysuria.  His mood and 
affect were anxious.  He had ideas of persecution and of 
reference.  His memory and intellectual capacities were 
adequate.  His judgment and insight were poor.  He complained 
of chronic and severe family problems, restlessness, 
irritability, severe marital dysfunction, ideas of 
persecution, and hearing voices.  

A June 1991 VA barium enema with fluoroscopy revealed several 
calculi in the veteran's right kidney.  In August 1991 his 
answers were coherent, relevant, and logical.  The topics of 
his concern were severe anxiety, restlessness, irritability, 
poor tolerance of people and noises, and a severe sleeping 
disturbance.  He denied having delusions, illusions, and 
hallucinations.  There was no evidence of suicidal or 
homicidal ideation.  His memory and intellectual capacities 
were adequate but his judgment and insight were poor.  He was 
using his medications well and denied having any side-effects 
from medication.  In November 1991 he was feeling depressed, 
tense, violent, and irritable.  On examination he was 
depressed and tense but calm.  He was coherent and oriented.  
In January 1992 he complained of feeling depressed and tense.  
He had multiple physical complaints which exacerbated his 
depressed mood.  He was unshaved and his hair was uncombed.  
His answers were coherent and relevant but at times 
illogical.  

On VA psychiatric examination in September 1993 the veteran's 
claim file was not available for review prior to the 
examination.  He had not worked since 1966.  He had not had 
any recent psychiatric hospitalizations but was receiving 
outpatient treatment and was taking Valium and other 
medication.  He complained of feeling angry and crying a lot.  
He had a lot of arguments and quarrels with his daughter.  He 
complained of difficulty sleeping and frequently awakened at 
night.  He admitted having a lot of problems, such as 
hematuria, being ill-humored, and losing his temper.  

On mental status examination the veteran was cleanly but 
looked quite angry, depressed underneath, and explosive.  
Nevertheless, he made a great effort to be cooperative.  He 
had marked floating anxiety.  There was marked referential 
and persecutory ideation.  He seemed to have little 
tolerance.  There was no evidence of hallucinations.  He was 
oriented in three spheres.  He had lapses in memory but his 
remote memory was much better.  He was very dependent on his 
wife.  He admitted having suicidal ruminations but was not 
really a suicide risk.  His judgment was fair and he could 
differentiate well between right and wrong.  The diagnosis 
was undifferentiated type schizophrenia.  His highest level 
of adaptive functioning in the past year was poor.  He was 
considered competent to handle his VA funds.  

On VA genitourinary examination in September 1993 the veteran 
reported having passed multiple kidney stones from both 
kidneys since 1945.  He had had two surgical procedures in 
the past for kidney stones and had had a transurethral 
resection of his prostate (TURP) two or three years ago.  He 
complained of urinary frequency, impotence, and testicular 
pain which was worse on the left side.  On examination his 
abdomen was soft and without masses, hernia or adenopathy.  
It was reported that an April 1993 intravenous pyelogram had 
revealed several calculi overlying the right renal shadow.  
He had attacks of colic, sometimes weekly and at other times 
less frequently.  No catheterization was required.  An August 
1993 urine culture had been negative.  The diagnoses were 
chronic urinary stone formation; status post nephrolithotomy 
times 2, and benign prostatic hypertrophy, status post TURP.  

On VA psychiatric examination in September 1998 no medical 
record was furnished to the examiner because the veteran was 
basically treated at the "MOPC."  He was taking Valium and 
Desyrel, as well as Tegretol.  He complained of sleep 
disturbance due to awakening as a result of dreams relating 
to military service.  He had been impotent for several years 
and felt rejected by and isolated from his wife.  He argued 
with his wife frequently.  He reported that he had had 
suicidal ideation.  On mental status examination he was 
adequately dressed and groomed.  He was aware of the 
interview situation but was not spontaneous or verbal.  He 
responded when questioned but his answers were not very 
elaborate, although they were relevant and coherent.  There 
was referential thinking but no active delusions.  He 
verbalized vague death wishes but had no actual suicidal 
plans.  He described low-self esteem and feelings of 
worthlessness secondary to sexual dysfunction and marital 
problems.  He reported having diminished sleep and isolation 
from others.  His affect was flat and his mood was sullen.  
He was oriented as to person, place, and time.  His memory 
was preserved but his intellectual functioning was average.  
His judgment was fair but his insight was poor.  He was 
considered to be competent to handle his VA funds.  The 
diagnosis, rendered after a VA social and industrial survey, 
was residual type schizophrenia with associated depression.  
His Global Assessment of Functioning (GAF) score was 45.  

A VA social and industrial survey was conducted in September 
1998, at which time the veteran's employment history was 
related.  He had been unemployed since 1969.  He took several 
psychotropic medications.  He occupied his house with his 
wife and the house was clean and adequately furnished.  He 
reported that his main problems were dreaming of being back 
in military service and problems with his wife due to his 
impotence.  He reported having been impotent since 1960.  He 
reported not having any kind of relationship with his 
neighbors because they said that he was ill-humored.  He also 
reported not having any friends.  He spent most of his time 
doing chores around his home.  He reported having a poor 
relationship with his children.  When his wife was 
interviewed, she reported that he was anxious and demanding.  
She indicated that he was irritable and so forgetful that at 
times when he went out he would forget where he had parked 
the car.  He did not like to be among people and became upset 
if anyone visited.  She reported that he felt that his wife 
and daughter plotted against him.  She indicated that he 
spent the day doing chores.  

On VA genitourinary examination in November 1998 it was 
reported that the veteran had a history of having passed 
multiple urinary calculi since military service.  In 1956 he 
had had a right nephrolithotomy.  He later had a percutaneous 
nephrolithotomy of the left kidney, about 8 years ago.  He 
had also had a TURP five years ago.  He complained of 
difficulty voiding and having urinary frequency.  His last 
episode of passing a stone was six months ago.  He also 
complained of sexual impotence.  He had lost 20 lbs.  He had 
nocturnal frequency 3 to 4 times nightly.  He had urge 
incontinence.  His abdomen was soft and without masses or 
hernia.  The diagnoses were chronic urinary stone formations; 
status post right nephrolithotomy; status post left 
percutaneous nephrolithotomy; status post TURP and benign 
prostatic hypertrophy; urinary frequency; and impotence.  



Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

During this appeal new schedular rating criteria for the 
evaluation of genitourinary disorders became effective on 
February 17, 1994 (after the February 9, 1994 rating action 
from which this appeal initiated) and new schedular rating 
criteria for the evaluation of psychiatric disorders became 
effective on November 7, 1996.  

When the governing law or regulations change during the 
course of an appeal, the most favorable version will be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  VAOGCPREC 11-97 at 1.  This determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOGCPREC 11-97 at 2.  See also DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997) (see also Carpenter v. 
West, 11 Vet. App. 140, 146 (1998) (citing DeSousa).  

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 1991) (the effective date of liberalizing law "shall 
not be earlier than the effective date" thereof) governs 
and precludes application of a later liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
In VAOGCPREC 03-2000 it was held that when the VA rating 
schedule is amended while an increased rating claim is 
pending, the Board should (1) determine whether the 
intervening change is more favorable to the veteran; and (2) 
if the amendment is more favorable, that provision shall 
apply to rate the disability for periods from and after the 
effective date of the regulatory change; and (3) the Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  All evidence is considered in reaching 
these determinations.  (The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. 
§ 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1999)).  

The rating criteria for psychiatric disorders in effect prior 
to November 7, 1996 provided that the severity of a 
psychiatric disability was based upon actual symptomatology as 
it affects the social and industrial adaptability.  38 C.F.R. 
§ 4.130.  The principle of social and industrial 
inadaptability as the basic criteria for rating disabilities 
for mental disorders contemplates those abnormalities of 
conduct, judgment, and emotional reactions, which affect 
economic adjustment, i.e., which produce impairment of earning 
capacity.  38 C.F.R. § 4.129.  

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with others may be an index of 
emotional illness; however, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  
38 C.F.R. § 4.129.  

Two of the most important determinants of psychiatric 
disability are time lost from gainful work and a decrease in 
the work efficiency.  The examiner's classification of the 
disease as "mild," "moderate," or "severe" is not 
determinative of the degree of disability.  The record of the 
history and complaints are only preliminary to the examination 
report.  The report and the analysis of the symptomatology and 
full consideration of the whole history are the determining 
factors.  38 C.F.R. § 4.130.

Prior to November 7, 1996, 38 C.F.R. § 4.132, DC 9204 
provided that a 70 percent rating was warranted for 
schizophrenia when it produced symptoms less than those 
required for a 100 percent rating that were of such severity 
as to cause severe impairment of social and industrial 
adaptability.  A 100 percent schedular rating was warranted 
when there were active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total social and industrial inadaptability.  

On November 7, 1996, new criteria became effective for the 
evaluation of service-connected psychiatric disorders.  The 
new ratings (as were the old) are based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from individual success in overcoming it (see also 38 
C.F.R. § 4.15).  Under the new rating criteria, the VA no 
longer relies on a subjective determination of the degree of 
impairment.  An examiner's assessment of the level of 
severity is a significant, but not the only, rating factor.  
In fact, the descriptive phases of the overall severity 
(e.g., mild, definite, considerable, severe, and pronounced) 
have been deleted.  Rather, it is the severity of the effects 
of the symptoms, as described by the examiner, that 
determines the rating.  61 Federal Register 52696-99 (Oct. 8, 
1996).  The new criteria call for evaluations to be made upon 
identification of specific symptoms and manifestations 
expressly associated with different degrees of disability.  
VAOGCPREC 11-97 dated March 25, 1997.   

Evaluation of psychiatric disability under the new 
regulations requires that consideration be given to the 
frequency and duration of psychiatric symptoms, and the 
length as well as the capacity for adjustment during 
remissions.  38 C.F.R. § 4.126(a).  Consideration is given to 
the extent of social impairment but a rating shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, a mental 
condition manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships warrants a 70 percent 
rating.  Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; and disorientation as to time or place; and 
memory loss for names of close relatives and his own 
occupation or name warrants a 100 percent rating.  

Prior to February 17, 1994, 38 C.F.R. § 4.155a, DC 7508 set 
forth the criteria for rating nephrolithiasis and provided 
that nephrolithiasis was to be rated as hydronephrosis under 
DC 7509.  A calculus in a kidney was required.  A 30 percent 
evaluation was warranted with staghorn or multiple stones 
filling the pelvis of a kidney.  

Under DC 7509 a 30 percent rating was the highest rating 
assignable for hydronephrosis and required severe impairment 
with infection or involvement of the other kidney.  

Under the rating criteria in effect since February 17, 1994, 
DC 7508 provides that nephrolithiasis is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times a year, and requires a rating of 30 percent.  

Hydronephrosis when severe is rated as renal dysfunction.  
With frequent attacks of colic with infection (pyonephrosis), 
and with impaired kidney function a 30 percent rating is 
warranted.  

In many instances genitourinary disabilities listed in the 
diagnostic codes are to be rated under the rating schemes 
provided in 38 C.F.R. § 4.115a.  The rating is to be assigned 
under only one scheme on the basis of the predominant area of 
dysfunction.  These areas include renal dysfunction.  Renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under DC 7101, warrants a 30 percent evaluation.  Renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under DC 7101, warrants a 60 
percent evaluation.  

Renal dysfunction with persistent edema and albuminuria with 
BUN (blood-urea-nitrogen) of 40 to 80 milligrams percent; or, 
creatinine 4 to 8 milligrams percent; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation or exertion, warrants an 80 percent 
evaluation.  

The criteria in effect prior to January 12, 1998 provided 
that a 40 percent rating was warranted for hypertensive 
vascular disease (essential hypertension) if diastolic blood 
pressure was predominantly 120 or more, and there are 
moderately severe symptoms.  38 C.F.R. § 4.104, DC 7101.  The 
criteria which became effective January 12, 1998, provide for 
a 40 percent rating when diastolic pressure is predominantly 
120 or more and a 60 percent rating is warranted when 
diastolic pressure is predominantly 130 or more.  38 C.F.R. 
§ 4.104, DC 7101.  



Analysis

As will be explained below, neither the old nor the new 
rating criteria for the disabilities at issue are more 
favorable with respect to providing a basis for a higher 
schedular rating.  

Schizophrenia

In this case the veteran's schizophrenia is not manifested by 
any significant, much less grossly impaired, thought 
processes nor by hallucinations or delusions.  He is not 
shown to pose a danger to himself or others nor is he 
disoriented.  Further, his GAF score of 45 indicates only the 
existence of serious symptoms.  "A GAF of 50 is defined as 
'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  

In sum, his schizophrenia is not of such severity as to 
warrant a 100 percent schedular rating and while it may not 
even be of such severity as to warrant the current 70 percent 
disability evaluation, that level of disability evaluation 
is, as noted, protected.  

Nephrolithiasis

The 30 percent rating assigned for the veteran's service-
connected nephrolithiasis was the highest schedular rating 
assignable under the rating criteria in effect prior to 
February 17, 1994 under DCs 7508 and 7509.  It is also the 
highest schedular rating assignable under the new rating 
criteria provided for under DCs 7508 and 7509, at least when 
not rated on the basis of renal dysfunction (as provided for 
in DC 7509).  

With respect to evaluation on the basis of renal dysfunction, 
for the next higher rating of 60 percent there must be either 
a definite decrease in kidney function or hypertension 
ratable as 40 percent or constant albuminuria with some 
edema.  Here, none of these rating factors are demonstrated.  
Moreover, the evidence does not show and it is not contended 
that the veteran's reported impotence is due to his service-
connected nephrolithiasis.  

Accordingly, a higher schedular rating for nephrolithiasis is 
not warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
for the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

An increased rating for schizophrenia is denied.  

An increased rating for nephrolithiasis is denied.  


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

